Supreme Court

OF

Nevada

CLERK’S ORDER

iy) (HLF

i

IN THE SUPREME COURT OF THE STATE OF NEVADA

DOES 1-26, INDIVIDUALS, No. 85663
Appellants,

vs. PILED

AARON D. FORD; ANNE CARPENTER;

 

 

 

GEORGE TOGLIATTI; AND MINDY DEC 06 2022
MCKAY,
Respondents.
ORDER DISMISSING APPEAL

Cause appearing, appellants’ unopposed motion for a voluntary
dismissal of this appeal is granted. This appeal is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT
Gut 2
BY:

cc: Hon. Jasmin D. Lilly-Spells, District Judge
McLetchie Law
Attorney General/Carson City
Attorney General/Las Vegas
Eighth District Court Clerk

‘Z2~ 2834S